NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                    Fed. R. App. P. 32.1



              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                Submitted December 22, 2010*
                                 Decided December 22, 2010

                                            Before

                            WILLIAM J. BAUER, Circuit Judge

                            JOHN DANIEL TINDER, Circuit Judge

                            DAVID F. HAMILTON, Circuit Judge

No. 10‐1668

EVE JOLICOEUR‐VASSEUR,                           Appeal from the United States District
      Plaintiff‐Appellant,                       Court for the Northen District of Illinois,
                                                 Eastern Division.

       v.                                        No. 08 C 853

ASSOCIATION OF PROFESSIONAL                      Susan E. Cox, 
FLIGHT ATTENDANTS and                            Magistrate Judge.
AMERICAN AIRLINES, INC.,
     Defendants‐Appellees.

                                          O R D E R

        American Airlines fired Eve Jolicoeur‐Vasseur for failing to pay dues to her union,
the Association of Professional Flight Attendants, as required by the collective bargaining
agreement.  Jolicoeur‐Vasseur then sued the union under the Railway Labor Act, see 45
U.S.C. §§ 151 to 164, claiming that it breached its duty of fair representation by failing to


       *
        After examining the briefs and the record, we have concluded that oral argument is
unnecessary.  Thus, the appeal is submitted on the briefs and the record.  See FED. R. APP. P.
34(a)(2)(C).
No. 10‐1668                                                                            Page 2

give notice that her dues were in arrears and then by thwarting her efforts to grieve her
termination.  She also sued American, but her action against the airline is wholly derivative
of her claim against the union, and so we can ignore it here.  A magistrate judge, presiding
by consent, granted summary judgment to the union.  We agree with that court’s analysis
and affirm the judgment.

        Except as noted, the facts are not disputed.  Jolicoeur‐Vasseur’s career with
American spanned 16 years.  When she was working or on paid leave, the airline
automatically deducted union dues from her pay.  But she also took a significant amount of
unpaid leave, and during those periods, Jolicoeur‐Vasseur was obligated to pay the union
directly unless she could establish an exemption.  She did neither, says the union, and by
January 2007 was $600 in arrears.  (Jolicoeur‐Vasseur disputes the liability but concedes that
the union certified with the airline that she owed that amount.)  In both April and May 2007
the union mailed her a letter itemizing her unpaid dues but both letters, which were sent via
regular mail, certified mail, and FedEx, went undelivered.  

        Then in June 2007 the union’s treasurer, Cathy Lukensmeyer, learned that Jolicoeur‐
Vasseur would be in Dallas, Texas, that month for training near the union’s headquarters. 
On June 13 she went to the training facility with her colleague, Michael Parker, to notify
Jolicoeur‐Vasseur in person that she had unpaid dues.  The parties dispute the details of
that meeting.  According to Jolicoeur‐Vasseur, Lukensmeyer called her out of a training
session, showed her a “multipage document,” and asked her to sign the last page. 
Jolicoeur‐Vasseur insists that she couldn’t spare the time to read the document, but she
acknowledges reading enough to know that it concerned a threat of termination for
nonpayment of union dues totaling more than $600.  Jolicoeur‐Vasseur refused to sign a
delivery receipt, and she has equivocated about whether she walked away from the meeting
with the document in hand.  At first, in a declaration executed in January 2008—after she
had hired counsel to negotiate her reinstatement but before she filed this lawsuit—she
professed an inability to recall whether Lukensmeyer had let her keep the letter.  In a
deposition months later, however, Jolicoeur‐Vasseur testified that Lukensmeyer did not
give her a copy of the letter.  Both Lukensmeyer and Parker, by contrast, testified at their
depositions that Jolicoeur‐Vasseur departed with the three‐page letter.  The parties do agree
that Jolicoeur‐Vasseur refused Parker’s offer to help her update her address, and that
Lukensmeyer gave Jolicoeur‐Vasseur a business card and asked her to call to discuss the
unpaid dues.  Jolicoeur‐Vasseur says she called Lukensmeyer several times over the
following weeks but never reached her.  Lukensmeyer acknowledges missing one call, but
says that Jolicoeur‐Vasseur did not leave a return number and could not be reached at any
of the numbers the union had on file.  The two women did not connect until after Jolicoeur‐
Vasseur was fired.
No. 10‐1668                                                                            Page 3

        On July 17, 2007, the union certified to American that Jolicoeur‐Vasseur was more
than 60 days in arrears on her dues and asked the airline to fire her as required by the
collective bargaining agreement.  According to Article 31 of the agreement, once the union
notifies American that a flight attendant’s dues are in arrears, American “shall then take
proper steps to discharge such employee from service.”  The airline began this process on
July 25, 2007, when Aprille Gordon, Jolicoeur‐Vasseur’s direct supervisor, wrote to inform
her that, as a consequence of her unpaid dues, she would be fired in 14 days.  The letter
identified the applicable provision of the collective bargaining agreement and notified
Jolicoeur‐Vasseur that she could contest the decision by contacting Gordon in writing
“within seven (7) days from the date the grievance arises.”  Gordon mailed the letter to
Jolicoeur‐Vasseur’s permanent address on file, her mother’s house, and also sent a copy to
her sister.  Both letters arrived on July 30.  Gordon got these addresses—which differed
from the addresses the union had tried—from American’s database of contact information
for flight attendants.  Jolicoeur‐Vasseur had updated that database to include her mother’s
address as recently as October 2006.

        Two weeks later, when Jolicoeur‐Vasseur completed her shift and cleared customs
after an international flight, Gordon met her to collect her badge and keys.  Gordon told
Jolicoeur‐Vasseur that she was being fired because she had failed to pay her union dues. 
Jolicoeur‐Vasseur replied that this was the first she had heard of unpaid dues, and Gordon
responded that she and members of the union had been trying to reach Jolicoeur‐Vasseur
for some time.  When Gordon gave Jolicoeur‐Vasseur a copy of the termination letter dated
July 25, she denied seeing it previously. Jolicoeur‐Vasseur then asked where the letter had
been sent, and when told she remarked that both addresses were outdated.  Jolicoeur‐
Vasseur was not taking the news well, so Gordon called Lukensmeyer and invited
Jolicoeur‐Vasseur to speak with her directly.  Jolicoeur‐Vasseur then told Lukensmeyer that
she would pay the dues, but Lukensmeyer said it was too late to pay the money or ask the
union to change its decision.

        Jolicoeur‐Vasseur hired a lawyer and tried without success to get the union to
reverse its decision so that American could reinstate her.  She then filed this lawsuit. 
Jolicoeur‐Vasseur claimed that the union had breached its duty of fair representation by
prompting American to fire her before giving adequate notice of her unpaid dues and then
concealing from her that she could grieve her discharge.  In granting summary judgment,
the magistrate judge concluded that, as far as the undisputed evidence showed, the union
had done more than required by the collective bargaining agreement when Lukensmeyer,
its treasurer, confronted Jolicoeur‐Vasseur in Dallas and personally conveyed that her dues
were substantially in arrears.  The court reasoned that, even giving her every benefit of the
doubt, Jolicoeur‐Vasseur conceded that Lukensmeyer had shown her a “multipage
document” complete with the amount owed, and that encounter was enough to put her on
notice of the union’s position.  The court also rejected Jolicoeur‐Vasseur’s contention that
No. 10‐1668                                                                             Page 4

the union concealed the grievance procedures from her, reasoning that both the letter
Lukensmeyer brought to Dallas and the termination letter that was delivered to her
permanent address informed her of her right to file a grievance. 

        On appeal Jolicoeur‐Vasseur says nothing about the magistrate judge’s analysis of
the evidence discussed in the order granting summary judgment.  Instead, Jolicoeur‐
Vasseur seeks to undermine the adverse ruling by asserting that the magistrate judge
ignored evidence that she had given American an updated mailing address before the
airline sent the termination letter to her mother’s home on July 25.  Our review is de novo. 
See Adelman‐Reyes v. Saint Xavier Univ., 500 F.3d 662, 665 (7th Cir. 2007).

         We begin with Jolicoeur‐Vasseur’s central contentions that the union failed to notify
her that it planned to take action based on her dues delinquency and that it failed to inform
her of her right to file a grievance after American fired her.  The duty of fair representation
requires a union to inform an employee of the actions she must take to remedy a dues
delinquency before requesting termination on the basis of nonpayment.  See Prod. Workers
Union of Chi. & Vicinity, Local 707 v. NLRB, 161 F.3d 1047, 1052 (7th Cir. 1998); Larkins v.
NLRB, 596 F.2d 240, 245 (7th Cir. 1979).  Jolicoeur‐Vasseur argues that the union breached
this duty, but the problem with this argument is that the union gave written notice, in‐
person, at the training in Dallas.  And we agree with the magistrate judge that Jolicoeur‐
Vasseur failed to establish a material dispute about the events surrounding that notice.  She
insisted in her opposition to summary judgment that Lukensmeyer refused to relinquish
possession of the letter when the two parted company, and for that reason, Jolicoeur‐
Vasseur maintains, she did not know what the letter said.  But that assertion is refuted by
Jolicoeur‐Vasseur’s declaration and her deposition testimony.  In those sworn statements,
she acknowledges that she knew Lukensmeyer wanted to speak to her about unpaid dues,
that Lukensmeyer handed her a “multipage document,” and that she read enough of that 
letter to know the precise amount the union said she owed and that her job was at risk if she
did not pay.  The letter also detailed the manner in which the arrearage had been calculated,
warned that Jolicoeur‐Vasseur would be fired if she did not make payment within 30 days,
and pointed her to the procedures for contesting both the amount of unpaid dues owed and
her resulting termination.  Jolicoeur‐Vasseur counters that she couldn’t spare the time to
read the entire letter because she was eager to return to her training session, but that was
her choice, and she has never said that Lukensmeyer refused to let her read the letter
carefully.  Moreover, the union already had sent the same letter to Jolicoeur‐Vasseur by
certified mail to the addresses it had on file, and the collective bargaining agreement
required nothing more.  It was not the union’s fault if those addresses were out of date. 
Although Jolicoeur‐Vasseur testified that she had given American her correct address, it is
undisputed that the airline does not generally share contact information with the union, and
Jolicoeur‐Vasseur presented no evidence to show that her case was an exception to that
general rule.
No. 10‐1668                                                                            Page 5

       As in the traditional rules for service of process, the notice provided by the union
was sufficient because it was reasonably calculated to apprise Jolicoeur‐Vasseur—and by
her own admission, it did apprise her—that the union was trying to collect her unpaid dues. 
See Ho v. Donovan, 569 F.3d 677, 680 (7th Cir. 2009).  Nothing in the collective bargaining
agreement required Jolicoeur‐Vasseur to read the letter that Lukensmeyer handed her, but
the consequences of her failure to do so are of her own making.  As we have often repeated,
parties “cannot stick their heads in the sand and later claim ignorance,” and Jolicoeur‐
Vasseur’s argument premised on precisely this type of behavior is thus without merit.  See
Chi. Truck Drivers v. El Paso CGP Co., 525 F.3d 591, 600‐01 (7th Cir. 2008). 

       Finally, we turn to Jolicoeur‐Vasseur’s argument that the union colluded with
American so that the airline would send her termination letter to the wrong address.  This
argument is meritless.  Jolicoeur‐Vasseur presented no admissible evidence that American
sent the letter to an improper address.  She listed that address as her permanent address in
October 2006.  An although she regularly updated her contact information in American’s
payroll system, she admits that she made no effort to update American’s other databases
despite an explicit warning in the payroll system that her changes would not carry over. 
Neither American nor the union is to blame for Jolicoeur‐Vasseur’s failure to change her
address in the database for storing contact information for flight attendants.  And even if
American had sent the letter to an old address, Jolicoeur‐Vasseur has failed to articulate any
reason why this error would have been the union’s fault given that the union and the airline
do not share contact information. 

                                                                                 AFFIRMED.